Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 1 of 18




                     EXHIBIT 2
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 2 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 3 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 4 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 5 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 6 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 7 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 8 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 9 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 10 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 11 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 12 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 13 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 14 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 15 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 16 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 17 of 18
Case 9:18-cv-80176-BB Document 512-2 Entered on FLSD Docket 05/21/2020 Page 18 of 18
